Name: Commission Regulation (EEC) No 843/91 of 4 April 1991 laying down the detailed rules for the free supply of beef to Bulgaria as provided for in Council Regulation (EEC) No 597/91 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31991R0843Commission Regulation (EEC) No 843/91 of 4 April 1991 laying down the detailed rules for the free supply of beef to Bulgaria as provided for in Council Regulation (EEC) No 597/91 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria and amending Regulation (EEC) No 569/88 Official Journal L 085 , 05/04/1991 P. 0026 - 0030Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria (1), and in particular Article 5 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rate to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 597/91 provides for an emergency measure for the free supply of agricultural products to Bulgaria; whereas the delivery costs of these goods are to be paid by the European Community; whereas, with a view to implementing that emergency measure, detailed rules of application should be laid down for the beef sector; Whereas in view of the size and location of the Community intervention stocks of beef it is appropriate to release a total of 5 000 tonnes of forequarters and hindquarters stored in Italy for the purpose of the emergency measure referred to above; Whereas, in order to ensure that the meat reaches its destination at the lowest possible cost, an invitation to tender should be opened; whereas, in the light of the urgency of the operation, it should be provided that the meat is delivered in Bulgaria before 11 June 1991; Whereas appropriate arrangements governing the lodging of securities and contracts should ensure the proper execution of the delivery operation; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (4), as last amended by Regulation (EEC) No 673/91 (5); whereas the Annex to the said Regulation setting out the entries to be made should be expanded; whereas, furthermore, proof that the beef concerned has been taken over by the Bulgarian Government shall be provided by way of a special certificate; Whereas the conversion rate to be used for the delivery costs referred to in Article 2 (2) (e) as well as for the securities referred to in Article 2 (2) (c) and in Article 4 (2) must be determined; whereas, with a view to an approach which is more balanced and more in line with the economic facts determining such costs, the exchange rates published in the Annex to Commission Regulation (EEC) No 610/91 of 18 March 1991 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts (6) should be applied; Whereas, according to the non-commercial character of this delivery operation no export refund and no monetary compensatory amounts should be paid on the exported meat; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. An invitation to tender is opened for fixing the delivery costs of 2 500 tonnes of forequarters and 2 500 tonnes of hindquarters taken over before 1 February 1991 by the Italian intervention agency and held in the cold stores mentioned in Annex I. 2. The meat shall be delivered in Bulgaria to 'Rodopa Messokombinat/Abattoir/Sofia', rue Malachevska 1, Orlandovizi, Sofia, in accordance with Regulations (EEC) No 597/91, (EEC) No 569/88 and the provisions of this Regulation. Article 2 1. Tenders shall arrive in writing at the Italian intervention agency, the address of which is given in Annex II, before 12 noon on 12 April 1991. Tenders submitted on or before that date shall be considered as having been submitted simultaneously. 2. In order to be deemed valid for consideration the tender must: (a) specify the name and address of the tenderer; (b) relate to the total quantity referred to in Article 1 (1); (c) be supported by a security of ECU 100 per tonne in favour of the intervention agency; (d) be accompanied by a written commitment from the tenderer to deliver before 11 June 1991 to the Bulgarian cold store referred to in Article 1 (2) all the meat in the same state as taken over from the intervention cold store; (e) specify the amount in ecus required for delivering the meat from loading bay of the Community stores to the Bulgarian cold store concerned, delivered at the unloading bay of that cold store. Except in cases of force majeure the successful tenderer shall bear all risk related to the transport and delivery of the meat, in particular in respect of loss and deterioration of the products. The amount in ecus referred to in subparagraph (e) shall include any veterinary charges directly related to the destocking operations as well as the handling costs for loading the transport means concerned. 3. By way of derogation from Article 2 of Regulation (EEC) No 1676/85 the ecu amounts referred to in paragraph 2 as well as in Article 4 (2) shall be converted into national currencies by applying the conversion rates published in the Annex to Regulation (EEC) No 610/91. Article 3 1. The Italian intervention agency shall forward to the Commission by telex, not later than 24 hours after the expiry of the deadline fixed for the submission of tenders, all the tenders which meet the requirements laid down in Article 2. 2. On the basis of the tenders forwarded, the Commission may decide - to make no award, or - to fix a maximum amount for the delivery costs. 3. Where a maximum amount is fixed for delivery costs, only the tender specifying the lowest amount under Article 2 (2) (e) shall be accepted. Where several tenders specify the same lowest amount, lots shall be drawn in order to determine the tender to be accepted. 4. As soon as possible after the adoption of the Decision, pursuant to paragraphs 2 and 3, the intervention agency shall inform all tenderers by written telecommunication of the outcome of their participation in the tendering procedure and shall notify the successful tenderer of the award to him of the contract to deliver the meat. Article 4 1. The security specified in Article 2 (2) (c) shall be released forthwith, if the tender is not accepted. The primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (7) shall be: (a) a requirement not to withdraw the tender; (b) lodging of the delivery security referred to in paragraph 2 for the quantity provided in Article 1 (1) of this Regulation by the stipulated time limit; (c) taking over of the quantity for which the security under (b) has been lodged. 2. Before the meat is taken over the successful tenderer shall lodge with the Italian intervention agency and in respect of each quantity which he takes over, a security of an amount equal to ECU 3 000 per tonne. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the delivery of all the meat as specified in paragraph 5. 3. The successful tenderer shall take delivery of the goods in accordance with intervention agency rules for release from storage. 4. The intervention agency shall take all necessary steps to verify the quality of the commodity before the meat is taken over by the successful tenderer. 5. The security specified in paragraph 2 shall be released and the amount specified in Article 2 (2) (e) shall be paid to the successful tenderer on presentation of proof that all the meat referred to in Article 1 (1) has been delivered according to this Regulation at the Bulgarian cold store mentioned in Article 1 (2) before 11 June 1991 in the same state as taken over from the intervention cold store. 6. The transport document together with the taking over certificate given in Annex III duly filled in, stamped and signed by a person representing 'l'Agence de l'Assistance Internationale' (8) shall constitute the proof referred to in paragraph 5. The proof must be presented to the Italian intervention agency not later than 11 July 1991. Article 5 Neither export refunds nor monetary compensatory amounts are applicable on meat delivered under this Regulation. The removal order referred to in Article 3 of Regulation (EEC) No 569/88 and the export declaration shall bear the following additional words: 'Emergency action for Bulgaria. Products on which no refunds or monetary compensatory amounts shall be paid (Regulation (EEC) No 843/91)'. Article 6 In part I of the Annex to Regulation (EEC) No 569/88 'Products to be exported in the same state as that in which they were removed from intervention stock', the following item and footnote are added: '83. Commission Regulation (EEC) No 843/91 of 4 April 1991 laying down the detailed rules for the free supply of beef to Bulgaria as provided in Council Regulation (EEC) No 597/91 (83). (83) OJ No L 85, 5. 4. 1991, p. 26.' Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 67, 14. 3. 1991, p. 17. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 55, 1. 3. 1988, p. 1. (5) OJ No L 75, 21. 3. 1991, p. 24. (6) OJ No L 70, 18. 3. 1991, p. 41. (7) OJ No L 205, 3. 8. 1985, p. 5. (8) L'Agence de l'Assistance Internationale, 2. Blvd. Dondoukov, 1000 Sofia (tel. 88 73 04; fax 80 33 26). Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  ANEXO I - BILAG I - ANHANG I - - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I Lista de las partidas de carne de vacuno almacenadas en los depÃ ³sitos indicados a continuaciÃ ³n Fortegnelse over partier af frosset oksekoed, der er oplagret foelgende steder Aufstellung der Partien von Rindfleisch, die in den nachfolgenden Kuehlhaeusern lagern Ã ssÃ ­Ã ¡Ã ªÃ ¡Ã ² Ã °Ã ¡Ã ±Ã ´ssaeÃ ¹Ã ­ Ã ¢Ã ¯aassÃ ¯Ã µ Ã ªÃ ±Ã Ã ¡Ã ´Ã ¯Ã ² Ã µÃ °Ã ¯Ã ªaaÃ ©Ã ¬Ã Ã ­Ã ¯Ã µ Ã ³Ã ´Ã ¯Ã µÃ ² Ã ¡Ã ªueÃ «Ã ¯Ã µÃ ¨Ã ¯Ã µÃ ² Ã ·Ã ¾Ã ±Ã ¯Ã µÃ ² List of lots of frozen beef stored in the following warehouses Liste des lots de viande bovine stockÃ ©e dans les entrepÃ ´ts suivants Elenco delle partite di carni bovine immagazzinate nei seguenti depositi Lijst van de partijen rundvlees in de onderstaande vrieshuizen Lista dos lotes de carne de bovino armazenada nos entrepostos seguintes Nombre y direcciÃ ³n del depÃ ³sito Cuartos traseros (toneladas) Cuartos delanteros (toneladas) Oplagringsstedets navn og adresse Bagfjerdinger (tons) Forfjerdinger (tons) Name und Anschrift des Kuehlhauses Hinterviertel (Tonnen) Vorderviertel (Tonnen) ¼Ã ­Ã ¯Ã ¬Ã ¡ Ã ªÃ ¡Ã © aeÃ ©aaÃ ½Ã ¨Ã µÃ ­Ã ³Ã § Ã ´Ã ¯Ã µ Ã ¡Ã °Ã ¯Ã ¨Ã §Ã ªaaÃ µÃ ´Ã ©Ã ªÃ ¯Ã ½ Ã ·Ã ¾Ã ±Ã ¯Ã µ Ã Ã °ssÃ ³Ã ¨Ã ©Ã ¡ Ã ´Ã Ã ´Ã ¡Ã ±Ã ´Ã ¡ (Ã ´ueÃ ­Ã ¯Ã ©) AAÃ ¬Ã °Ã ±ueÃ ³Ã ¨Ã ©Ã ¡ Ã ´Ã Ã ´Ã ¡Ã ±Ã ´Ã ¡ (Ã ´ueÃ ­Ã ¯Ã ©) Name and address of storage place Hindquarters (tonnes) Forequarters (tonnes) Nom et adresse de l'entrepÃ ´t Quartiers arriÃ ¨re (tonnes) Quartiers avant (tonnes) Nome e indirizzo del deposito Quarti posteriori (tonnellate) Quarti anteriori (tonnellate) Plaats en naam van opslag Achtervoeten (ton) Voorvoeten (ton) Nome e endereÃ §o do entreposto Quartos traseiros (toneladas) Quartos dianteiros (toneladas) (1) (2) (3) 1. Generalfrigo SpA Viale Germania, 10 20066 Melzo (MI) 750 750 2. F.lli Schellino SpA SS Vercelli-Biella 13030 Formigliana (VC) 200 200 3. Saval Srl Via Togliatti, 15 20038 Seregno (MI) 100 100 4. La Mamianese Via Pedemontana 43030 Mamiano di Traversetolo (PR) 1 050 1 050 5. Frigoriferi di Tavazzano SpA Via Matteotti, 16 20080 Tavazzano (MI) 100 100 6. Sicpa Scrl Via Kennedy 25028 Verolanuova (BS) 150 150 7. C. N. A. Scrl Via Fabio Filzi, 4 Ã »31036 Istrana (TV) 150 150 Ã Ã Ã Ã Ã Ã Ã Ã Ã  ANEXO II - BILAG II - ANHANG II - II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II DirecciÃ ³n del organismo de intervenciÃ ³n - Interventionsorganets adresse - Anschrift der Interventionsstelle - AEÃ ©aaÃ µÃ ¨Ã ½Ã ­Ã ³aaÃ ©Ã ² Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã °Ã ¡Ã ±aaÃ ¬Ã ¢UEÃ ³aaÃ ¹Ã ² - Address of the intervention agency - Adresse de l'organisme d'intervention - Indirizzo dell'organismo d'intervento - Adres van het interventiebureau - EndereÃ §o do organismo de intervenÃ §ao ITALIA: Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 I-00185 Roma Tel. 47 49 91 Telex 61 30 03 ANNEX III TAKING-OVER CERTIFICATE I, the undersagned: (surname, first name, business name) acting for 'l'Agence de l'Assistance Internationale' on behalf of the Bulgarian Government, hereby certify that the goods listed below, having been delivered under Commission Regulation (EEC) No 843/91, have been taken over: - Place and date of take-over: - Type of product: - Tonnage, weight taken over (gross): - Packaging: - Number of quarters: Observations: COMMISSION REGULATION (EEC) No 843/91 of 4 April 1991 laying down the detailed rules for the free supply of beef to Bulgaria as provided for in Council Regulation (EEC) No 597/91 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria (1), and in particular Article 5 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rate to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 597/91 provides for an emergency measure for the free supply of agricultural products to Bulgaria; whereas the delivery costs of these goods are to be paid by the European Community; whereas, with a view to implementing that emergency measure, detailed rules of application should be laid down for the beef sector; Whereas in view of the size and location of the Community intervention stocks of beef it is appropriate to release a total of 5 000 tonnes of forequarters and hindquarters stored in Italy for the purpose of the emergency measure referred to above; Whereas, in order to ensure that the meat reaches its destination at the lowest possible cost, an invitation to tender should be opened; whereas, in the light of the urgency of the operation, it should be provided that the meat is delivered in Bulgaria before 11 June 1991; Whereas appropriate arrangements governing the lodging of securities and contracts should ensure the proper execution of the delivery operation; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (4), as last amended by Regulation (EEC) No 673/91 (5); whereas the Annex to the said Regulation setting out the entries to be made should be expanded; whereas, furthermore, proof that the beef concerned has been taken over by the Bulgarian Government shall be provided by way of a special certificate; Whereas the conversion rate to be used for the delivery costs referred to in Article 2 (2) (e) as well as for the securities referred to in Article 2 (2) (c) and in Article 4 (2) must be determined; whereas, with a view to an approach which is more balanced and more in line with the economic facts determining such costs, the exchange rates published in the Annex to Commission Regulation (EEC) No 610/91 of 18 March 1991 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts (6) should be applied; Whereas, according to the non-commercial character of this delivery operation no export refund and no monetary compensatory amounts should be paid on the exported meat; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. An invitation to tender is opened for fixing the delivery costs of 2 500 tonnes of forequarters and 2 500 tonnes of hindquarters taken over before 1 February 1991 by the Italian intervention agency and held in the cold stores mentioned in Annex I. 2. The meat shall be delivered in Bulgaria to 'Rodopa Messokombinat/Abattoir/Sofia', rue Malachevska 1, Orlandovizi, Sofia, in accordance with Regulations (EEC) No 597/91, (EEC) No 569/88 and the provisions of this Regulation. Article 2 1. Tenders shall arrive in writing at the Italian intervention agency, the address of which is given in Annex II, before 12 noon on 12 April 1991. Tenders submitted on or before that date shall be considered as having been submitted simultaneously. 2. In order to be deemed valid for consideration the tender must: (a) specify the name and address of the tenderer; (b) relate to the total quantity referred to in Article 1 (1); (c) be supported by a security of ECU 100 per tonne in favour of the intervention agency; (d) be accompanied by a written commitment from the tenderer to deliver before 11 June 1991 to the Bulgarian cold store referred to in Article 1 (2) all the meat in the same state as taken over from the intervention cold store; (e) specify the amount in ecus required for delivering the meat from loading bay of the Community stores to the Bulgarian cold store concerned, delivered at the unloading bay of that cold store. Except in cases of force majeure the successful tenderer shall bear all risk related to the transport and delivery of the meat, in particular in respect of loss and deterioration of the products. The amount in ecus referred to in subparagraph (e) shall include any veterinary charges directly related to the destocking operations as well as the handling costs for loading the transport means concerned. 3. By way of derogation from Article 2 of Regulation (EEC) No 1676/85 the ecu amounts referred to in paragraph 2 as well as in Article 4 (2) shall be converted into national currencies by applying the conversion rates published in the Annex to Regulation (EEC) No 610/91. Article 3 1. The Italian intervention agency shall forward to the Commission by telex, not later than 24 hours after the expiry of the deadline fixed for the submission of tenders, all the tenders which meet the requirements laid down in Article 2. 2. On the basis of the tenders forwarded, the Commission may decide - to make no award, or - to fix a maximum amount for the delivery costs. 3. Where a maximum amount is fixed for delivery costs, only the tender specifying the lowest amount under Article 2 (2) (e) shall be accepted. Where several tenders specify the same lowest amount, lots shall be drawn in order to determine the tender to be accepted. 4. As soon as possible after the adoption of the Decision, pursuant to paragraphs 2 and 3, the intervention agency shall inform all tenderers by written telecommunication of the outcome of their participation in the tendering procedure and shall notify the successful tenderer of the award to him of the contract to deliver the meat. Article 4 1. The security specified in Article 2 (2) (c) shall be released forthwith, if the tender is not accepted. The primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (7) shall be: (a) a requirement not to withdraw the tender; (b) lodging of the delivery security referred to in paragraph 2 for the quantity provided in Article 1 (1) of this Regulation by the stipulated time limit; (c) taking over of the quantity for which the security under (b) has been lodged. 2. Before the meat is taken over the successful tenderer shall lodge with the Italian intervention agency and in respect of each quantity which he takes over, a security of an amount equal to ECU 3 000 per tonne. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the delivery of all the meat as specified in paragraph 5. 3. The successful tenderer shall take delivery of the goods in accordance with intervention agency rules for release from storage. 4. The intervention agency shall take all necessary steps to verify the quality of the commodity before the meat is taken over by the successful tenderer. 5. The security specified in paragraph 2 shall be released and the amount specified in Article 2 (2) (e) shall be paid to the successful tenderer on presentation of proof that all the meat referred to in Article 1 (1) has been delivered according to this Regulation at the Bulgarian cold store mentioned in Article 1 (2) before 11 June 1991 in the same state as taken over from the intervention cold store. 6. The transport document together with the taking over certificate given in Annex III duly filled in, stamped and signed by a person representing 'l'Agence de l'Assistance Internationale' (8) shall constitute the proof referred to in paragraph 5. The proof must be presented to the Italian intervention agency not later than 11 July 1991. Article 5 Neither export refunds nor monetary compensatory amounts are applicable on meat delivered under this Regulation. The removal order referred to in Article 3 of Regulation (EEC) No 569/88 and the export declaration shall bear the following additional words: 'Emergency action for Bulgaria. Products on which no refunds or monetary compensatory amounts shall be paid (Regulation (EEC) No 843/91)'. Article 6 In part I of the Annex to Regulation (EEC) No 569/88 'Products to be exported in the same state as that in which they were removed from intervention stock', the following item and footnote are added: '83. Commission Regulation (EEC) No 843/91 of 4 April 1991 laying down the detailed rules for the free supply of beef to Bulgaria as provided in Council Regulation (EEC) No 597/91 (83). (83) OJ No L 85, 5. 4. 1991, p. 26.' Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 67, 14. 3. 1991, p. 17. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 55, 1. 3. 1988, p. 1. (5) OJ No L 75, 21. 3. 1991, p. 24. (6) OJ No L 70, 18. 3. 1991, p. 41. (7) OJ No L 205, 3. 8. 1985, p. 5. (8) L'Agence de l'Assistance Internationale, 2. Blvd. Dondoukov, 1000 Sofia (tel. 88 73 04; fax 80 33 26). Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  ANEXO I - BILAG I - ANHANG I - - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I Lista de las partidas de carne de vacuno almacenadas en los depÃ ³sitos indicados a continuaciÃ ³n Fortegnelse over partier af frosset oksekoed, der er oplagret foelgende steder Aufstellung der Partien von Rindfleisch, die in den nachfolgenden Kuehlhaeusern lagern Ã ssÃ ­Ã ¡Ã ªÃ ¡Ã ² Ã °Ã ¡Ã ±Ã ´ssaeÃ ¹Ã ­ Ã ¢Ã ¯aassÃ ¯Ã µ Ã ªÃ ±Ã Ã ¡Ã ´Ã ¯Ã ² Ã µÃ °Ã ¯Ã ªaaÃ ©Ã ¬Ã Ã ­Ã ¯Ã µ Ã ³Ã ´Ã ¯Ã µÃ ² Ã ¡Ã ªueÃ «Ã ¯Ã µÃ ¨Ã ¯Ã µÃ ² Ã ·Ã ¾Ã ±Ã ¯Ã µÃ ² List of lots of frozen beef stored in the following warehouses Liste des lots de viande bovine stockÃ ©e dans les entrepÃ ´ts suivants Elenco delle partite di carni bovine immagazzinate nei seguenti depositi Lijst van de partijen rundvlees in de onderstaande vrieshuizen Lista dos lotes de carne de bovino armazenada nos entrepostos seguintes Nombre y direcciÃ ³n del depÃ ³sito Cuartos traseros (toneladas) Cuartos delanteros (toneladas) Oplagringsstedets navn og adresse Bagfjerdinger (tons) Forfjerdinger (tons) Name und Anschrift des Kuehlhauses Hinterviertel (Tonnen) Vorderviertel (Tonnen) ¼Ã ­Ã ¯Ã ¬Ã ¡ Ã ªÃ ¡Ã © aeÃ ©aaÃ ½Ã ¨Ã µÃ ­Ã ³Ã § Ã ´Ã ¯Ã µ Ã ¡Ã °Ã ¯Ã ¨Ã §Ã ªaaÃ µÃ ´Ã ©Ã ªÃ ¯Ã ½ Ã ·Ã ¾Ã ±Ã ¯Ã µ Ã Ã °ssÃ ³Ã ¨Ã ©Ã ¡ Ã ´Ã Ã ´Ã ¡Ã ±Ã ´Ã ¡ (Ã ´ueÃ ­Ã ¯Ã ©) AAÃ ¬Ã °Ã ±ueÃ ³Ã ¨Ã ©Ã ¡ Ã ´Ã Ã ´Ã ¡Ã ±Ã ´Ã ¡ (Ã ´ueÃ ­Ã ¯Ã ©) Name and address of storage place Hindquarters (tonnes) Forequarters (tonnes) Nom et adresse de l'entrepÃ ´t Quartiers arriÃ ¨re (tonnes) Quartiers avant (tonnes) Nome e indirizzo del deposito Quarti posteriori (tonnellate) Quarti anteriori (tonnellate) Plaats en naam van opslag Achtervoeten (ton) Voorvoeten (ton) Nome e endereÃ §o do entreposto Quartos traseiros (toneladas) Quartos dianteiros (toneladas) (1) (2) (3) 1. Generalfrigo SpA Viale Germania, 10 20066 Melzo (MI) 750 750 2. F.lli Schellino SpA SS Vercelli-Biella 13030 Formigliana (VC) 200 200 3. Saval Srl Via Togliatti, 15 20038 Seregno (MI) 100 100 4. La Mamianese Via Pedemontana 43030 Mamiano di Traversetolo (PR) 1 050 1 050 5. Frigoriferi di Tavazzano SpA Via Matteotti, 16 20080 Tavazzano (MI) 100 100 6. Sicpa Scrl Via Kennedy 25028 Verolanuova (BS) 150 150 7. C. N. A. Scrl Via Fabio Filzi, 4 Ã »31036 Istrana (TV) 150 150 Ã Ã Ã Ã Ã Ã Ã Ã Ã  ANEXO II - BILAG II - ANHANG II - II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II DirecciÃ ³n del organismo de intervenciÃ ³n - Interventionsorganets adresse - Anschrift der Interventionsstelle - AEÃ ©aaÃ µÃ ¨Ã ½Ã ­Ã ³aaÃ ©Ã ² Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã °Ã ¡Ã ±aaÃ ¬Ã ¢UEÃ ³aaÃ ¹Ã ² - Address of the intervention agency - Adresse de l'organisme d'intervention - Indirizzo dell'organismo d'intervento - Adres van het interventiebureau - EndereÃ §o do organismo de intervenÃ §ao ITALIA: Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 I-00185 Roma Tel. 47 49 91 Telex 61 30 03 ANNEX III TAKING-OVER CERTIFICATE I, the undersagned: (surname, first name, business name) acting for 'l'Agence de l'Assistance Internationale' on behalf of the Bulgarian Government, hereby certify that the goods listed below, having been delivered under Commission Regulation (EEC) No 843/91, have been taken over: - Place and date of take-over: - Type of product: - Tonnage, weight taken over (gross): - Packaging: - Number of quarters: Observations: